 


110 HR 6509 IH: United States Parole Commission Extension Act of 2008
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6509 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2008 
Mr. Conyers (for himself, Mr. Smith of Texas, Mr. Scott of Virginia, Mr. Gohmert, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the continued performance of the functions of the United States Parole Commission. 
 
 
1.Short titleThis Act may be cited as the United States Parole Commission Extension Act of 2008. 
2.Amendment of Sentencing Reform Act of 1984For purposes of section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to 21 years or 21-year period shall be deemed a reference to 24 years or 24-year period, respectively. 
 
